Order, Family Court, New York County (Jody Adams, J.), entered on or about July 8, 2003, which, in a child protective proceeding alleging neglect, granted respondent mother’s motion pursuant to Family Court Act § 1051 (c), joined in by respondent father and the child’s law guardian, to dismiss the petition, unanimously reversed, on the law, without costs, and the matter remanded to Family Court for a fact-finding hearing.
In dismissing this proceeding on the ground that the court’s intervention was not required (Family Ct Act § 1051 [c]), Family *278Court did not address whether there is any substance to petitioner’s allegation that respondent parents neglected Kirk V by failing to protect him from sexual abuse by his older brother (see 5 NY3d 840 [2005], revg 15 AD3d 285 [2005]). Accordingly, a hearing is required to resolve the issue. Concur—Tom, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.